Citation Nr: 0823865	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  94-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a separate compensable disability rating 
for degenerative arthritis of the right knee, status post 
right knee replacement.  

2.  Entitlement to an evaluation higher than 20 percent for 
residuals of a gunshot wound to the posterior of the right 
lower chest, with healed scar and involvement of Muscle Group 
XX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board has remanded these issues several times for 
additional evidentiary development, most recently in July 
2005.  This case has since been returned to the Board for 
further appellate action.

The Board observes that, in addition to remanding the issues 
listed above, its July 2005 decision included a grant of an 
increased evaluation for residuals of a gunshot wound of the 
right leg with involvement of Muscle Group XI.  The Board's 
decision is final with respect to that issue.  See 38 C.F.R. 
§ 20.1100 (2007).  Accordingly, it will be addressed no 
further here.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in June 2008.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issue of entitlement to an evaluation higher than 20 
percent for residuals of a gunshot wound to the posterior of 
the right lower chest with healed scar and involvement of 
Muscle Group XX is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative arthritis of the right knee is not 
etiologically related to his service-connected residuals of a 
gunshot wound of the right leg or to any service-connected 
disability.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25, 4.71a, 
Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a separate compensable disability 
rating for his service-connected degenerative arthritis of 
the right knee.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in June 2001, February 2004, 
November 2005, and March 2006, after its initial adjudication 
of the claim.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in August 
2007.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Here, the February 2004 and November 2005 letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the claimed disability.  The March 
2006 letter informed him that a disability rating would be 
determined by applying relevant diagnostic codes, and 
provided examples of the types of medical and lay evidence 
that he should submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation.    

Moreover, the Vazquez-Flores case dealt with claims that a 
service connected disability had worsened or increased in 
severity.  Here, that component of the increased rating claim 
has already been adjudicated by the Board.  The remaining 
component involves the relationship between the veteran's 
right knee arthritis and the service-connected disability for 
purposes of establishing a separate rating.  The veteran has 
been notified by Board's July 2005 remand and subsequent 
letters from the RO/AMC of the type of evidence being sought.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The veteran 
did not respond to requests for records of his right knee 
replacement surgery.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The veteran gave no reason for 
his failure to cooperate in obtaining the requested records, 
and therefore, the Board finds that no further assistance in 
obtaining these records is necessary.  

In sum, the Board is satisfied that the RO and the AMC 
properly processed the claim following the provision of the 
required notice and that any procedural errors in VA's 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board will address 
the merits of the claim.  

Legal Criteria

Except as otherwise provided, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately as 
are all other disabling conditions, if any.  38 C.F.R. 
§ 4.25.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero- percent rating under either of 
those codes, there is no additional disability for which 
a rating may be assigned."

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Procedural Matters

The Board notes initially that there appears to be some 
confusion with respect to the issue remaining on appeal, at 
least in terms of a comparison between the statement of the 
issue remanded by the Board and the adjudication thereof by 
the AMC.  The issue on appeal arose from, and is a component 
of, an increased rating claim for the veteran's service-
connected gunshot wound residuals of the right leg.  The 
increased rating claim was originally received in November 
1991, although arthritis had not been diagnosed at that time.  
After several remands, the Board ultimately granted an 
increased rating for muscle injury residuals in July 2005 and 
remanded a claim of entitlement to a separate compensable 
rating for arthritis of the right knee.  

However, in the August 2007 supplemental statement of the 
case, instead of adjudicating the issue of entitlement to a 
separate compensable rating for arthritis, the AMC addressed 
the issue of entitlement to service connection, pointing out 
that a claim of entitlement to service connection for right 
knee arthritis had been denied by the RO on direct and 
secondary bases in a March 2000 rating decision.  The AMC 
concluded that new and material evidence had not been 
received since the March 2000 decision, and it denied 
reopening of the claim on that basis.  

The Board will not address the question of reopening of the 
March 2000 decision, as that is not the claim on appeal, and 
is not the issue that was remanded by the Board.  The Board 
acknowledges the similarity in the essential question at 
issue, i.e., the relationship between the right knee 
arthritis and the service-connected right leg disability.  
However, the Board notes that the March 2000 rating decision 
was issued during the pendency of the current appeal and 
therefore, to the extent of any similarity between the 
matters adjudicated in that decision and the issue currently 
on appeal, no finality arises from that decision.  A rating 
decision rendered in the course of an active appeal cannot 
serve to bar adjudication of any component of that appeal.  

Nevertheless, when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard, 4 Vet. App. 384.  The Board concludes 
that adequate notice and opportunity to respond has been 
provided.  The RO has in past rating decisions, statements of 
the case, and supplemental statements of the case, 
adjudicated the merits of the issue on appeal as an increased 
rating claim.  Moreover, as discussed in the VCAA section 
above, the veteran has been provided notice of the evidence 
necessary to establish an increased rating and a separate 
compensable rating for arthritis, and has been provided ample 
opportunity to respond and to submit or identify pertinent 
evidence.  Under these circumstances, a remand of this matter 
for further adjudication would not avail the veteran or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has also considered whether the Board's remand 
instructions were violated by the nature of the AMC's 
adjudication.  The Board finds that the remand instructions 
were directed towards obtaining additional evidence 
identified by the veteran.  Such evidence was not obtained 
because the veteran failed to respond to the AMC's requests.  
Although the AMC was instructed to readjudicate the claim, 
under these circumstances, where no additional evidence was 
obtained, the AMC's error in not addressing the precise 
theory of entitlement reflected in the remand is not 
prejudicial to the veteran as no additional evidence was 
developed upon which there was a reasonable basis to 
anticipate a different outcome.  Accordingly, the Board will 
proceed to a decision on the merits.

Discussion

The veteran's gunshot wound residuals are evaluated under 
Diagnostic Code 5311, on the basis of muscle injury to Muscle 
Group XI.  There is no provision under that diagnostic code 
for consideration of knee symptomatology.  Nevertheless, 
outside of the specific provisions of the rating schedule, VA 
regulations support the assignment of separate disabilities 
arising from a single disease entity.  See 38 C.F.R. § 4.25 
(2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, a crucial determination for assignment 
of such separate rating is that the separate disabilities did 
in fact arise from the same disease entity.  In the instant 
case, the evidence necessary to award a separate rating under 
Esteban is medical evidence that links the claimed separate 
disability to the service-connected gunshot wound residuals.  

The only competent medical evidence addressing the likelihood 
of a nexus between the veteran's right knee arthritis and his 
service connected gunshot wound residuals of the right leg is 
a May 2003 VA examination report.  The May 2003 VA examiner 
stated his opinion that it is "less than likely that [the 
veteran's] bilateral knee condition is in any way related to 
his gunshot wound history."  Rather, he explained, the 
arthritis is "of a degenerative nature of more recent origin 
related to his age."  

There is no medical opinion that purports to relate the 
veteran's right knee arthritis to his service-connected 
gunshot wound of the right leg.  In essence, the evidence of 
such a nexus is limited to the veteran's own statements.  The 
Board has considered these statements and finds that they are 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has also considered the provisions set out above 
with respect to separate ratings under Diagnostic Codes 5003 
and 5257.  However, as already discussed, service connection 
is not in effect for any disability of the right knee.  The 
veteran is service connected for residuals of a gunshot wound 
of the right leg which involved the mid-tibia, not the knee.  
As such, the veteran has never been rated under Diagnostic 
Code 5257, and given the findings of the November 1999 VA 
examiner (prior to the total knee replacement) that there was 
no lateral instability, such a rating is not warranted.  

In sum, compensation for the veteran's right knee arthritis 
is not warranted.  The preponderance of the evidence being 
against the claim, the benefit of the doubt is not for 
application.  


ORDER

Entitlement to a separate compensable disability rating for 
degenerative arthritis of the right knee, status post right 
knee replacement, is denied.




REMAND

Entitlement to an evaluation higher than 20 percent for 
residuals of a gunshot wound to the posterior of the right 
lower chest with healed scar and involvement of Muscle Group 
XX

The Board remanded this issue in July 2005 for a VA 
examination to determine (a) the nature and extent of damage 
sustained to Muscle Group XX as a result of the gunshot wound 
to the posterior of the right chest; (b) the presence of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement 
as to Muscle Group XX; (c) the degree of loss of deep fasciae 
or muscle substance, diminution of endurance, atrophy, or 
impairment of muscle tone in Muscle Group XX; and (d) whether 
any of the aforementioned symptoms are primarily manifested 
by disability in the lumbar, thoracic, or cervical regions, 
or by any combination among the three.

Although the September 2006 VA examiner did generally 
describe the nature and extent of damage to Muscle Group XX, 
he did not address any of the other items requested.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter requesting him to provide any 
outstanding pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his residuals of a gunshot 
wound to the posterior of the right chest 
with involvement of Muscle Group XX during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO/AMC should make arrangements 
for the veteran to undergo an appropriate 
VA examination to determine the nature and 
extent of his service-connected residuals 
of a gunshot wound to the posterior of the 
right chest with involvement of Muscle 
Group XX.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and conducting 
a thorough examination of the veteran, the 
examiner should respond to each of the 
following inquiries:

a.  Please describe to the extent possible 
the nature and extent of the damage 
sustained to Muscle Group XX as a result 
of his gunshot wound to the posterior of 
the right chest.

b.  Please comment on the presence of loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement 
as to Muscle Group XX.

c.  Please also comment on the degree, if 
any, of loss of deep fasciae or muscle 
substance, diminution of endurance, 
atrophy, or impairment of muscle tone in 
Muscle Group XX.

d.  Please specify whether of the 
aforementioned symptoms are primarily 
manifested by disability in the lumbar, 
thoracic, or cervical regions, or by any 
combination among the three.

4.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO/AMC should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


